DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the application filed 08/16/2021.
The preliminary amendment filed 08/16/2021 is acknowledged.
Acknowledgment is made that this application is a continuation of U.S. Patent Application No. 13/110,553, filed on May 18, 2011, which claims the benefit of U.S. Provisional Patent Application No. 61/345,649, filed May 18, 2010 and U.S. Provisional Patent Application No. 61/345,659, filed May 18, 2010.

Claim Status
Claims 1-20 have been canceled.
Claim 21 has been added and is currently pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nemirofsky (US 5,953,047).
Nemirofsky discloses a system comprising:
a light source apparatus (television receiver 3) including a projection medium, the light source apparatus operable to provide light pulses (4) communicating data (col. 7, lines 25-36);
a reflecting device operable to reflect the light pulses (col. 8, lines 1-21 describes a card including an LCD having a light reflecting material or other reflecting means); and
a card (TV card) including a light sensor (photo pick-up device 70) operable to receive the reflected light pulses (col. 7, lines 51-53; col. 8, lines 1-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemirofsky et al. (US 5,880,769)
Koplar et al. (US 7,213,254)
Koplar et al. (US 7,627,879)
Mullen et al. (US 8,931,703)
Oliver et al. (US 2007/0040683)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887